                                Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 1 of 13



                       1   Gregory B. Thomas (SBN 239870)                         JEFFREY L. BORNSTEIN – 099358
                           E-mail: gthomas@bwslaw.com                             ERNEST GALVAN – 196065
                       2   Temitayo O. Peters (SBN 309913)                        KARA J. JANSSEN – 274762
                           E-mail: tpeters@bwslaw.com                             REKHA ARULANANTHAM -
                       3   BURKE, WILLIAMS & SORENSEN, LLP                        317995
                           1901 Harrison Street, Suite 900                        ROSEN BIEN GALVAN &
                       4   Oakland, CA 94612-3501                                 GRUNFELD LLP
                           Tel: 510.273-8780 Fax: 510.839.9104                    101 Mission Street, Sixth Floor
                       5                                                          San Francisco, California 94105-1738
                           Paul B. Mello (SBN 179755)                             Telephone: (415) 433-6830
                       6   E-mail: pmello@hansonbridgett.com                      Facsimile: (415) 433-7104
                           Samantha D. Wolff (SBN 240280)                         Email:      jbornstein@rbgg.com
                       7   E-Mail: swolff@hansonbridgett.com                                 egalvan@rbgg.com
                           HANSON BRIDGETT LLP                                                kjanssen@rbgg.com
                       8   425 Market Street, 26th Floor                                      rarulanantham@rbgg.com
                           San Francisco, California 94105
                       9   Telephone: (415) 777-3200                              Attorneys for Plaintiffs
                           Facsimile: (415) 541-9366
                   10
                           Attorneys for Defendants
                   11      COUNTY OF ALAMEDA; GREGORY J. AHERN
                           in his official capacity as Sheriff of the Alameda
                   12      County Sheriff s Office; KARYN TRIBBLE in her
                           official capacity as Director of the Alameda County
                   13      Behavioral Health Care Services Agency;

                   14                                  UNITED STATES DISTRICT COURT

                   15                    NORTHERN DISTRICT OF CALIFORNIA/SAN JOSE DIVISION

                   16

                   17      ASHOK BABU, ROBERT BELL,                        Case No. 5:18-cv-07677 NC
                           IBRAHIM KEEGAN-HORNSBY,
                   18      DEMAREA JOHNSON, BRANDON                        JOINT RESPONSE TO SUMMARY
                           JONES, STEPHANIE NAVARRO,                       ORDER FOLLOWING APRIL 17 STATUS
                   19      ROBERTO SERRANO, and ALEXANDER                  HEARING RE: SANTA RITA JAIL
                           WASHINGTON on behalf of themselves
                           and all others similarly situated,              COVID-19 RESPONSE
                   20

                   21                    Plaintiffs,
                           v.
                   22
                           COUNTY OF ALAMEDA; GREGORY J.
                   23      AHERN in his official capacity as Sheriff of
                           the Alameda County Sheriff s Office;
                   24      KARYN TRIBBLE in her official capacity
                           as Interim Director of the Alameda County
                   25      Behavioral Health Care Services Agency;
                           and DOES 1 to 20, inclusive,
                   26

                   27                    Defendants.

                   28
B URKE , W ILLI AM S &                                                             JOINT RESPONSE TO SUMMARY ORDER
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           [3533180.4]                                    -1-     FOLLOWING APRIL 10 STATUS HEARING
      OAKLA ND                                                                   RE: SANTA RITA JAIL COVID-19 RESPONSE
                              Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 2 of 13



                       1                 Plaintiffs Ashok Babu, Robert Bell, Ibrahim Keegan-Hornesby, Demarea Johnson,

                       2   Brandon Jones, Stephanie Navarro, Roberto Serrano, and Alexander Washington (“Plaintiffs”)

                       3   and Defendants County of Alameda, Gregory J. Ahern, and Karyn Tribble (“Defendants”)

                       4   (collectively, the “Parties”) submit the following joint response to the Court’s summary order

                       5   following the April 17 status hearing regarding Santa Rita Jail’s COVID-19 response.

                       6   DEFENDANTS’ RESPONSE

                       7                 Defendants continue to work around the clock to address the COVID-19 pandemic.

                       8   Defendants provide the following updates and responses to the Court’s “Summary Order

                       9   Following April 17 Status Hearing Re: Santa Rita Jail COVID-19 Response.” (“Order”) (ECF

                   10      105.)

                   11                    In response to the final paragraph of the Order, the following information is provided with

                   12      respect to Alameda County Public Health Department’s (“ACPHD”) role regarding Santa Rita

                   13      Jail’s COVID-19 response:

                   14                    1.     Alameda County Public Health Department

                   15                    Alameda County Public Health Department (“ACPHD”) inspects Santa Rita Jail annually

                   16      to audit its policies, procedures, and practices as provided under Title 15 of the California Code

                   17      of Regulations. ACPHD does not provide day-to-day health services at the jail; non-party

                   18      Wellpath does.

                   19                    The COVID-19 pandemic is far broader than the confines of Santa Rita Jail, and ACPHD

                   20      has public health responsibilities countywide (excluding Berkeley), including nursing homes and

                   21      other institutions. While Wellpath, not ACPHD, is providing the medical care in response to

                   22      COVID-19 at Santa Rita Jail, ACPHD remains very actively involved in reviewing, evaluating

                   23      and recommending policies, procedures and appropriate responses to the pandemic in Santa Rita

                   24      Jail’s correctional environment.

                   25                    ACPHD has closely reviewed and continuously provides input into Wellpath’s COVID-19

                   26      Outbreak Control Plan. Indeed, ACPHD and Wellpath participate in a standing call, every other

                   27      day, to ensure open and regular communication regarding this constantly-evolving pandemic and

                   28      cases in the jail. In addition, there are ad-hoc meetings to discuss any public health issues.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                         JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                          -2-
  ATTO RNEY S AT LAW                                                                        COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                              Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 3 of 13



                       1   Further, ACPHD receives a daily list from Wellpath identifying inmates who are COVID-19

                       2   positive, have a COVID-19 test that is pending, or who have symptoms concerning for COVID-

                       3   19. ACPHD reviews the list and will make specific recommendations, as needed or appropriate,

                       4   based on public health investigation and up to date guidance, on which inmates should be tested

                       5   based on epidemiologic evidence. Thus, there is a comprehensive system in place for overseeing

                       6   and evaluating Wellpath’s medical response to the COVID-19 pandemic at Santa Rita Jail.

                       7                 2.     Testing Criteria and Availability

                       8                 Wellpath follows CDC guidelines for COVID-19 testing in institutional settings with

                       9   oversight by ACPHD. Per CDC, “guidance will not necessarily address every possible custodial

                   10      setting and may not use legal terminology specific to individual agencies’ authorities or

                   11      processes. The guidance may need to be adapted based on individual facilities’ physical

                   12      space, staffing, population, operations, and other resources and conditions.” A situation

                   13      could arise in which ACPHD would make recommendations based on local epidemiology or

                   14      outbreak specific information that may be a modification from CDC guidelines with local health

                   15      department recommendations, though no such situation has arisen to date. For example, if there

                   16      is evidence indicating that a significant number of people within the same housing unit tested

                   17      positive, ACPHD could recommend testing that varies from CDC guidelines despite the fact that

                   18      Wellpath has implemented patient monitoring measures in quarantined housing units. ACPHD

                   19      has not indicated that any such variation is appropriate at this time.

                   20                    ACPHD continually reviews patient data and discusses the significance of the data with

                   21      Wellpath and any necessary steps that should be taken in response, if appropriate. When a

                   22      housing unit is under quarantine, there is minimal risk of further spread to the rest of the jail

                   23      population from any of these individuals. This 14-day quarantine starts from date of onset of

                   24      symptoms for the index patient and is a public health measure to protect the rest of the jail

                   25      population. If additional cases are detected in a housing unit, then the quarantine period is

                   26      extended to 14 days from the last date of exposure of the housing unit to the last detected case

                   27      during the inmate’s infectious period. Wellpath also performs daily medical monitoring in

                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                        JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                          -3-
  ATTO RNEY S AT LAW                                                                       COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                              Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 4 of 13



                       1   quarantined units for positive symptoms that would warrant testing. ACPHD is also involved in

                       2   the decision to lift the quarantine on any quarantined unit.

                       3                 Plaintiffs’ suggestion or request to expand testing within Santa Rita Jail to every inmate or

                       4   every inmate within specific housing units or pods would deviate from CDC Guidelines and will

                       5   not provide substantial additional information to assist public health guide appropriate

                       6   interventions. This is because from a medical perspective, it is presently unknown when is the

                       7   optimal time to test asymptomatic patients after a potential exposure. At present, the best data,

                       8   suggests testing patients 3-7 days after exposure may result in detection of COVID-19 among

                       9   asymptomatic individuals. From a public health perspective, there is no need to test

                   10      asymptomatic patients who reside in a quarantined housing unit because they are already

                   11      quarantined (a public health intervention) and are not mixing with non-quarantined inmates.

                   12      Further, testing asymptomatic patients too early could lead to the need for further testing if or

                   13      when a patient becomes symptomatic, and/or a false sense of security that a particular patient is

                   14      not infected, all of which can lead to overutilization of testing assets and unreliable clinical and

                   15      public health data. At present Wellpath has not reported any problems or concerns about access

                   16      to tests or turnaround times with LabCorp, which provides testing services to Wellpath.

                   17                    3.     ACPHD has reviewed and Approved Wellpath and Custody COVID-19 Policies

                   18                    Next, ACPHD wants to assure the Court and the public that ACPHD has reviewed and

                   19      approved all applicable COVID-19-related policies and procedures in place at Santa Rita Jail.

                   20      Further, it must be emphasized that Wellpath and custody staff proactively implemented

                   21      numerous COVID-19 measures, policies and procedures to protect both inmates and staff in late

                   22      March before Santa Rita Jail had its first positive case. These policies include Wellpath’s

                   23      COVID-19 Outbreak control plan and screening measures, as well as custody policies and

                   24      procedures with respect to screening every person entering the jail and use of personal protective

                   25      equipment, among others.

                   26                    Finally, to respond to the Court’s inquiry with regard to whether there is a specific point-

                   27      of-contact at ACPHD with regard to Santa Rita Jail, Dr. Amit Chitnis with ACPHD has been

                   28      most involved in assessing and advising Santa Rita Jail and Wellpath in regards to their response
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                           JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                           -4-
  ATTO RNEY S AT LAW                                                                          COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                               Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 5 of 13



                       1   to the pandemic. Dr. Chitnis has reviewed and approved of the content in this filing, however,

                       2   due to the pandemic and responsibilities including (1) COVID-19 response at Santa Rita Jail, (2)

                       3   assistance with clinical consultation or guidance for COVID-19, (3) oversight of tuberculosis

                       4   (“TB”) control in Alameda County, and (4) clinical management of TB patients at Highland

                       5   Hospital,1 however, Dr. Chitnis must respectfully decline the Court’s invitation to collaborate in

                       6   future proceedings.

                       7                 4.     Concern about Inmate Movement to Court

                       8                 ACPHD is aware of the concern raised at the April 17 hearing in this case with respect to

                       9   the movement of inmates to court who later tested positive for COVID-19. The two instances

                   10      occurred at the East County Hall of Justice in two different departments on April 3 and then on

                   11      April 8. In the first instance, an inmate who attended court tested positive for COVID-19 eleven

                   12      days later; in the second instance, the inmate tested positive four days later. As part of its routine

                   13      process once an inmate tests positive for COVID-19, ACPHD requested and received the

                   14      movement history from the Sheriff’s Office for each inmate and confirmed that the inmates were

                   15      not in court during their infectious period (note: the infectious period starts two days prior to

                   16      symptom onset.) ACPHD notified Public Defender Brendan Woods of this on April 16, before

                   17      the April 17 court hearing in this matter. ACPHD also notified the public defender that, to date,

                   18      ACPHD has not identified an exposure that has occurred at the Court among confirmed COVID-

                   19      19-positive inmates.

                   20                    5.     Plaintiffs’ ongoing California Gov. Code § 8658 and Population Reduction

                   21      Requests

                   22                    The Sheriff’s Office will continue to cooperate with state and federal justice stakeholders

                   23      and will release inmates as ordered. As detailed in our filings in this court, Santa Rita Jail is at

                   24      the forefront of correctional institutions nationwide with regard to actions taken to address the

                   25      COVID-19 pandemic. While the Sheriff’s Office will continue to work with justice stakeholders

                   26
                           1
                   27       Dr. Chitnis sees TB patients at Highland Hospital. As a result of shelter-in-place orders, Dr.
                           Chitnis has implemented remote visits and remote monitoring of patients.
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                          JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                           -5-
  ATTO RNEY S AT LAW                                                                         COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                               Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 6 of 13



                       1   to safely reduce the jail’s population as to those inmates who are not in custody for serious and

                       2   violent felonies, out of concern for public safety, the Sheriff declines to invoke California

                       3   Government Code Section 8658.

                       4                 Indeed, the need to balance public safety is significant, as evidenced by a recent news

                       5   report2 of an inmate who was arrested, released on April 20 pursuant to zero-dollar bail under

                       6   Emergency Rule 4, and allegedly committed a carjacking 37 minutes after his release. The

                       7   inmate then attempted a second carjacking before fleeing and kicking a police K-9 in pursuit.

                       8                 6.     Answers to Questions from Plaintiffs’ Counsel

                       9   (1)           Staffing

                   10      Are you satisfied with the level of staffing and the care being provided by Wellpath during the

                   11      Pandemic? If you have any concerns, we would appreciate at least a high level briefing on the

                   12      nature of your concerns.

                   13

                   14      ACPHD has no concerns related to the level of staffing and care being provided by

                   15      Wellpath during the pandemic.

                   16

                   17      (2)           Oversight

                   18      What if any steps are you taking proactively to monitor the conditions at Santa Rita? Is this a

                   19      regular part of the oversight you usually provide or specific to the pandemic? Have you made

                   20      suggestions that were implemented?

                   21

                   22      We have worked with both Wellpath and the Sheriff’s Department staff to review a COVID

                   23      prevention and outbreak plan prior to the first case of COVID 19. Since the first cases were

                   24      reported in Alameda County, we continue to work with Wellpath to prevent secondary

                   25      cases and manage COVID cases at SRJ. We have been given the opportunity to provide

                   26
                           2
                   27       https://sanfrancisco.cbslocal.com/2020/04/20/stolen-car-suspect-carjacks-victim-37-minutes-
                           after-release-santa-rita-jail/
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                          JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                           -6-
  ATTO RNEY S AT LAW                                                                         COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                              Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 7 of 13



                       1   input on measures implemented. All COVID cases are reportable to Public Health by law –

                       2   (Title 17, Section 2500 H&S Code) – similar notifications for other reportable

                       3   communicable diseases are required at all times, unrelated to the pandemic. We routinely

                       4   work with staff at SRJ on other communicable disease issues.

                       5

                       6   (3)           Hospitalization

                       7   Are you satisfied that the people in the jail will have access to hospitals timely if there is a need

                       8   for anyone with Covid symptoms who needs hospitalization?

                       9

                   10      Yes. At the present time, the number and frequency of COVID-19 hospitalizations have not

                   11      placed undue strain on hospital resources and availability.

                   12

                   13      Have you reviewed and approved any specific contingency plans for this occurrence?

                   14

                   15      Public Health has reviewed and approved Wellpath’s Santa Rita Jail COVID-19 Outbreak

                   16      Plan, as well as the Sheriff’s and Wellpath’s release and discharge plans.

                   17

                   18      (4)           Testing

                   19      Are you satisfied with the quality and number of tests being administered to people who are

                   20      incarcerated or working at Santa Rita?

                   21

                   22      At this time, Public Health has no information to suggest a specific problem with testing at

                   23      SRJ. Testing availability is limited in other settings due to supply issues.

                   24

                   25      (5)           Other Recommendations

                   26      Have you made other recommendations for treatment during this pandemic that you would like to

                   27      be followed by the jail that have so far not been implemented?

                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                      JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                      -7-
  ATTO RNEY S AT LAW                                                                     COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                              Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 8 of 13



                       1   Though Wellpath is the medical provider responsible for the medical care and treatment of

                       2   the inmates, ACPHD has and continues to communicate with Wellpath on a regular

                       3   schedule and on an ad hoc basis with regard to public health issues.

                       4

                       5   (6.)          Public Health Response re Applicability of New Cal. Department of Public Health

                       6   Guidelines

                       7                 ACPHD thanks Judge Cousins for asking us to comment on the California Department of

                       8   Public Health (CDPH) Guidelines for expanding COVID-19 testing.

                       9                 At present, guidance regarding COVID-19 testing is rapidly evolving and as noted in the

                   10      CDPH guidance document expansion of testing hinges on testing capacity and public health

                   11      priorities (i.e., discretion of the public health officer). During the COVID-19 response at Santa

                   12      Rita jail, ACPHDs priority has been to control the spread of ongoing transmission in the jail,

                   13      which would correspond to priority 1 in the CDPH guidance document. The rationale for this

                   14      approach was largely based on the following data obtained during this investigation and the

                   15      public health measures implemented to date: 1) Nearly all inmates have been in jail for 14 or

                   16      more days prior their illness onset; 2) No inmates have been detected as COVID-19 positive on

                   17      intake; and 3) Wellpath and Sheriff staff have implemented a screening procedure such that all

                   18      inmates are placed in a quarantined unit for the first 5 days after intake and are symptomatically

                   19      monitored, which corresponds to the median incubation period for COVID-19. All these factors

                   20      suggest that the primary public health problem is controlling transmission in existing housing

                   21      units where a COVID-19 positive inmate has been detected rather than screening inmates on

                   22      entry.

                   23                    ACPHD agrees with the updated CDPH testing priority noting that screening

                   24      asymptomatic residents in congregate living facilities prior to admission or readmission may be

                   25      useful in this setting to ensure appropriate isolation and placement of new inmates. Given that

                   26      there may be public health benefit in the long-term to identify individuals on entry to Santa Rita

                   27      Jail who may be COVID-19 positive, ACPHD is adopting this new testing policy. Moving

                   28      forward ACPHD recommends that all new inmates be screened for COVID-19; however,
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                        JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                         -8-
  ATTO RNEY S AT LAW                                                                       COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                               Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 9 of 13



                       1   ACPHD recommends that if testing is to be conducted on intake then the following public health

                       2   principles also be adopted: 1) The COVID-19 results should be used immediately to guide

                       3   decisions on isolation and quarantine of inmates; 2) Additional COVID-19 tests will not be

                       4   conducted unless indicated for clinical or public health purposes; and 3) In the rare event that

                       5   there is limited COVID-19 testing or supplies in the future and there is evidence of ongoing

                       6   COVID-19 transmission within the jail, then public health can review the clinical data gathered

                       7   on screening on intake and potentially stop or limit the numbers of tests conducted at intake to

                       8   prioritize testing of other inmates that would guide inmate isolation, quarantine, or other

                       9   movement or movement restriction from or within the facility.

                   10      PLAINTIFFS’ RESPONSE

                   11                    The Court is correct to focus on the level of testing at the Jail and the role of the

                   12      Department of Public Health. Plaintiffs’ responses on those issues are note below. Defendants’

                   13      carjacking anecdote is not well taken. If Defendants care about this question, they should invest

                   14      in a statistically sound study of recidivism under their pre-COVID-19 release policies and under

                   15      their current policies. One crime taken out of context is just rhetorical grandstanding. There is an

                   16      unprecedented public health emergency and public safety and public health are best protected by

                   17      taking all possible steps to limit the spread of COVID-19.

                   18                    Need to Increase Testing of Asymptomatic Individuals. Governor Newsom has stated

                   19      that testing goals need to triple in order for the state to reopen.3 Unless we test, the disease will

                   20      continue to progress. Increased testing in the Jail would better protect vulnerable individuals and

                   21      better Defendants’ understanding of the spread of COVID-19 in Santa Rita Jail. It is not true that

                   22      there is no value in testing when a unit has already been quarantined, one key value added by

                   23      testing is the ability to do contact tracing on the other individuals who may turn out to be positive

                   24      to isolate their prior contacts. For example, the Jail recently reported its first case of COVID-19

                   25      in Housing Unit 6, a maximum security housing unit that had not previously had any cases.

                   26
                           3
                            Catherine Ho, “Testing Goals Must Triple for State to Reopen,” San Francisco Chronicle (Apr.
                   27      23, 2020), https://www.pressreader.com/usa/san-francisco-
                           chronicle/20200423/282325387117067.
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                            JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                             -9-
  ATTO RNEY S AT LAW                                                                           COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                               Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 10 of 13



                       1   Defendants have not been able to explain to Plaintiffs how COVID-19 got into that unit. Testing

                       2   the other asymptomatic people on the unit would allow Defendants to identify whether it was

                       3   introduced by an asymptomatic inmate and then to trace that person’s movements to determine

                       4   the source of the spread.

                       5                 As noted by the Court, this past Sunday, April 19, 2020, the California Department of

                       6   Public Health announced increased testing of asymptomatic people, prioritizing those living and

                       7   working in places like correctional facilities.4 All persons booked into the jail should be tested, as

                       8   should all “red” patients at the termination of their quarantine to confirm they no longer carry the

                       9   virus before they are reintroduced to non-quarantined units. It is not clear from Defendants’

                   10      response whether the new screening process for all new bookings will automatically include a test

                   11      or if Defendants intend to continue with current screening practices. In response to the Court’s

                   12      Order (Docket 109), Plaintiffs have requested that Alameda County’s Public Health Department

                   13      and Santa Rita jail implement greater testing as soon as possible and contacted Defendants’

                   14      counsel about scheduling a meet and confer about this new development.

                   15                    Quarantine of Newly Booked Individuals. Plaintiffs’ request that Defendants identify

                   16      research explaining why individuals newly booked into the jail are quarantined for only five days

                   17      before they are introduced to the general population. CDC guidelines advise individuals who feel

                   18      healthy, but have been exposed to COVID-19 isolate for 14 days. “Social Distancing,

                   19      Quarantine, and Isolation,” Centers for Disease Control, https://www.cdc.gov/coronavirus/2019-

                   20      ncov/prevent-getting-sick/social-distancing.html. Plaintiffs’ counsel has not found support for a

                   21      shorter, five-day isolation period. While this may be the “median incubation period for COVID-

                   22      19,” setting the isolation point at the median ignores the fact that half of the cases will take longer

                   23      to incubate. This is why the CDC recommends isolating for 14 days. Defendants themselves

                   24
                           4
                   25       See Sonia Y. Angell, MD, MPH, State Public Health Officer & Director,
                           Expanding Access to Testing: Updated Interim Guidance on Prioritization for COVID-19
                   26      Laboratory Testing, CALIFORNIA DEPARTMENT OF PUBLIC HEATH (available at
                           https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Expanding-Access-to-
                   27      Testing-Updated-Guidance-on-Prioritization-for-COVID-19-Testing.aspx) (last accessed Apr. 23,
                           2020 at 8:43 a.m.).
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                        JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                         - 10 -
  ATTO RNEY S AT LAW                                                                       COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                               Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 11 of 13



                       1   appear to recognize this because where COVID-19 cases are confirmed within the Jail, the units

                       2   or pods on which they occur are quarantined for 14 days. Treating new bookings differently

                       3   opens the door to increased COVID-19 spread within the Jail.

                       4                 Concern about Inmate Movement to Court. Plaintiffs have requested the source or

                       5   authority behind Defendants’ statement that COVID-19 is only infectious “two days prior to

                       6   symptom onset” but have not been provided with any authority for that statement. The statement

                       7   also runs contrary to CDC guidelines which provide:

                       8                 The onset and duration of viral shedding and the period of infectiousness for
                                         COVID-19 are not yet known. It is possible that SARS-CoV-2 RNA may be
                       9                 detectable in the upper or lower respiratory tract for weeks after illness onset,
                                         similar to infections with MERS-CoV and SARS-CoV. However, detection of
                   10                    viral RNA does not necessarily mean that infectious virus is present. There are
                   11                    reports of asymptomatic infections (detection of virus with no development of
                                         symptoms) and pre-symptomatic infections (detection of virus prior to
                   12                    development of symptoms) with SARS-CoV-2, but their role in transmission is not
                                         yet known. Based on existing literature, the incubation period (the time from
                   13                    exposure to development of symptoms) of SARS-CoV-2 and other coronaviruses
                                         (e.g. MERS-CoV, SARS-CoV) ranges from 2–14 days.5
                   14

                   15      Based on the above guidance the individuals brought to Court could have been contagious for as

                   16      many as 14 days before they tested positive, including on the dates they were brought to Court.

                   17      This is yet another reason why Defendants need to expand testing to include asymptomatic people

                   18      and conduct proper contact tracing to identify all locations that individual had been to in the prior

                   19      14 days.

                   20                    Role of Alameda County Public Health Department. The Alameda County Public

                   21      Health Department is responsible for public health in the Santa Rita Jail, just as in the rest of the

                   22      County. Defendants’ response outlines how the Department has delegated to Wellpath health

                   23      care in the Jail; however, it cannot delegate its oversight responsibility. While the Department

                   24      has reviewed Wellpath’s Master Outbreak Plan and policies, County health personnel cannot

                   25      ensure those plans, policies, and procedures are followed if they do not make regular in-person

                   26      visits to the Jail to observe those practices. For this reason, Plaintiffs request that Alameda

                   27
                           5
                               https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html#Transmission (emphasis added).
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                        JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                        - 11 -
  ATTO RNEY S AT LAW                                                                       COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                               Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 12 of 13



                       1   County Public Health Department officials conduct random, unannounced rounds at the facility to

                       2   properly monitor Wellpath’s care, as well as social distancing, cleaning, testing, use of masks,

                       3   etc. in the Jail.

                       4                 Defendants informed Plaintiffs that Dr. Chitnis will make himself available to conduct a

                       5   thirty minute teleconference with the parties and their attorneys at a mutually agreeable time.

                       6   Plaintiffs were also informed that the Department is willing to further discuss Plaintiffs’ request

                       7   for an additional inspection of the Jail during that meeting and are willing to continue meeting

                       8   and conferring regarding these issues.

                       9                 Population Reduction. Reducing population remains the best way to prevent a COVID-

                   10      19 hotspot from developing at the Jail. Failure to reduce jail populations across the country could

                   11      cause 100,000 more deaths than currently estimated, according to a new study by analysts and

                   12      researchers at the American Civil Liberties Union, Washington State University, University of

                   13      Pennsylvania, and University of Tennessee.6 Defendants in Alameda can save lives by releasing

                   14      those who are medically vulnerable and those who pose no risk of imminent serious physical

                   15      harm to others.7 Defendant Sheriff Ahern can also avoid increasing the jail population by citing

                   16      and releasing those who are charged with crimes for which bail would be set at $0 per Emergency

                   17      Rule of Court 4, rather than booking these individuals and waiting until arraignment to release

                   18      them on bail, if this is not already the practice. Defendants should cite and release these

                   19      individuals outside of the Jail to prevent these individuals from bringing the virus into the Jail or

                   20      taking the virus out in the community after exposure in the Jail.

                   21                    Plaintiffs encourage Defendants to initiate talks with federal authorities to encourage more

                   22      releases; this is particularly important given the lack of systemic action to limit the population of

                   23      federal detainees at the Jail. Plaintiffs’ also ask the Court to request an update from the District

                   24      Attorney of Alameda County regarding releases and to encourage weekly meetings with pretrial

                   25
                           6
                   26        “COVID-19 Model Finds Nearly 100,000 More Deaths Than Current Estimates, Due to Failures
                           to Reduce Jails,” American Civil Liberties Union, https://www.aclu.org/report/flattening-curve-
                   27      why-reducing-jail-populations-key-beating-covid-19?redirect=covidinjails.
                           7
                             See id. at 4.
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                          JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                                          - 12 -
  ATTO RNEY S AT LAW                                                                         COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
                             Case 5:18-cv-07677-NC Document 113 Filed 04/23/20 Page 13 of 13



                       1   to release more people if possible.

                       2
                           Dated: April 23, 2020                    ROSEN BIEN GALVAN & GRUNFELD LLP
                       3

                       4

                       5                                            By: /s/ Kara Janssen
                                                                       Jeffrey L. Bornstein
                       6                                               Ernest Galvan
                                                                       Kara J. Janssen
                       7                                               Attorneys for Plaintiffs
                       8
                           Dated: April 23, 2020                    BURKE, WILLIAMS & SORENSEN, LLP
                       9

                   10

                   11                                               By:     /s/ Gregory B. Thomas
                                                                          Gregory B. Thomas
                   12                                                     Temitayo O. Peters
                                                                          Attorneys for Defendants
                   13

                   14      Dated: April 23, 2020                    HANSON BRIDGETT LLP
                   15

                   16
                                                                    By:     /s/ Paul B. Mello
                   17
                                                                          Paul B. Mello
                   18                                                     Samantha D. Wolff
                                                                          Attorneys for Defendants
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                           JOINT RESPONSE RE SANTA RITA JAIL’S
                           [3533180.4]                           - 13 -
  ATTO RNEY S AT LAW                                                          COVID-19 RESPONSE – 5:18-CV-07677-NC
      OAKLA ND
